EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gareth Sampson on 3-22-22.
The application has been amended as follows:
In claim 20 lines 7-8, the phrase “at least one blade support attached to the front side portion, wherein the at least one blade support extends from a top surface of the front side portion” has been replaced with --at least one blade support is attached to and extends from a top surface of the front side portion--.
In claim 35 line 1, the phrase “at least one blade support extends” has been replaced with --at least one blade support is attached to and extends--.
In claim 39 line 1, the phrase “at least one blade support extends” has been replaced with --at least one blade support is attached to and extends--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art incorporates a razor apparatus with at least one blade support attached to and extending from a top surface of the front side portion in combination with the remaining limitations.  As disclosed in the most recent Applicant arguments section, both Abatemarco and Randol fail to disclose a blade support on any portion that could be considered a front portion and neither reference incorporates structure that would allow for such a modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
22 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724